 522DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAssociated General Contractors of MinnesotaandIndependent ConstructionTruckOwners, Inc.Construction,BuildingMaterial,Ice and Coal Driv-ers,Helpers,and Inside Employees Union,LocalNo.221, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen,and Helpers of America,AFL-CIO"andIndependent Construction Truck Owners,Inc.Construction,BuildingMaterial,Ice andCoal Driv-ers,Helpers,and Inside Employees Union,LocalNo.221, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen,and Helpers of America,AFL-CIOandPark Construction Company and Associat-ed General Contractors of MinnesotaConstruction,BuildingMaterial,Ice and Coal Driv-ers,Helpers,and Inside Employees Union,LocalNo.221, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen,and Helpers of America,AFL-CIOandAssociated General Contractors of Minne-sotaConstruction,BuildingMaterial,Ice andCoal Driv-ers,Helpers,InsideEmployeesUnion, LocalNo. 221,affiliatedwith International Brother-hood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America, AFL-CIOandParkConstruction Company.Cases 18-CE-43, 18-CE-44, 18-CB-1134, 18-CC-896, 18-CC-898,and 18-CE-47July 29, 1988DECISION AND ORDERBY CHAIRMANJOHANSEN AND MEMBERSBABSON ANDCRACRAFTOn June 15, 1982,AdministrativeLaw JudgeWalterH. Maloney Jr. issuedthe attacheddecision.The Charging Party/RespondentAssociated Gen-eralContractors of Minnesota(AGC) filed excep-tions and a supportingbrief,RespondentConstruc-tion,BuildingMaterial,Ice and Coal Drivers,Helpers,and Inside EmployeesUnion, Local No.221, affiliatedwithInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen, and Help-ers ofAmerica (the Union) filedexceptions and asupportingbrief,and ChargingPartyIndependentConstructionTruck Owners, Inc. (ICTO) filed ex-ceptions and supporting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardhas considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions,3and to adopt the recommendedOrder.4ORDERThe NationalLaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders that Respondent Associated Gen-eral Contractors of Minnesota,Minneapolis,Minne-sota,itsofficers,agents,successors,and assigns,shall take the action set forth in the Order, and thatRespondent Construction,BuildingMaterial, Iceand Coal Drivers,Helpers, and Inside EmployeesUnion, Local No. 221, affiliated with the Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen,and Helpers ofAmerica,AFL-CIO, its officers,agents,and representatives, shalltake the action set forth in the Order.2 The ChargingParty/RespondentAGC has exceptedto some of theJudge's credibility findingsTheBoard's established policy is not to over-rule an administrative law judge'scredibilityresolutions unless the clearpreponderance of all the relevant evidence convinces us that they are in-correctStandard Dry Wall Products,91 NLRB 544 (1950),enfd.188 F 2d362 (3d Cir 1951). We have carefullyexamined the record and find nobasis for reversing the findings8We shall conform the judge's Conclusionof Law 6 tothe violationsfoundAccordingly,we substitute the following for the last phrase ofthatconclusionof law. "theRespondentUnion violated Section8(b)(4)(iiXA)and (B) "4In adopting the judge's recommended remedy andOrder, we findthat in the circumstances of this case it would not effectuate the policiesof the Actto provide a reimbursement remedy.SeeShepard v NLRB,459 U S. 344 (1983);Associated General Contractors,280 NLRB 699, 703In. 19 (1986).See alsoTeamstersJointCouncil 42 (Irvine-Santa FeCo.),248 NLRB808 (1980)Robert G. Sykes, Esq.,for the General Counsel.StephenD.GordonandBruce A. Finzen, Esqs.,of St.Paul,Minnesota,for the Respondent Teamsters Local221.David R.HolsandCharles F.BisanzJr.,Esqs.,of Minne-apolis,Minnesota,for the Charging Party IndependentConstruction Truck Owners, Inc.Timothy A. Sullivan,Esq.,of St.Paul,Minnesota,for theAssociated General Contractors of Minnesota,for theRespondent and the Charging Party.DECISIONSTATEMENT OF THE CASEWALTER H. MALONEY JR., Administrative Law Judge.Thesecases camefor hearing before meinMinneapolis,Minnesota,on a consolidatedunfair laborpractice com-plaint,' issued bythe RegionalDirectorfor Region 18,'Charge filedby Independent ConstructionTruckOwners, Inc(ICTO), againstRespondentAssociated General Contractorsof Minneso-'On November 1, 1987, the Teamsters International Union was read-to (AGC),on July 3, 1980, in Case18-CE-43;charge filed against Con-mitted tothe AFL-CIO.The caption has been amended to reflect thatstruction,BuildingMaterial, Ice and Coal Drivers,Helpers,and Insidechange.Continued290 NLRB No. 66 ASSOCIATED GENERAL CONTRACTORSwhich alleges that Respondent TeamstersLocal No. 221violated Section 8(e), 8(b)(3),and 8(b)(4)(i), and(ii)(A)and (B)of the Act,and that RespondentAssociatedGeneral Contractorsof Minnesota(AGC),2 violated Sec-tion 8(e) of the Act.More particularly,the consolidatedcomplaint alleges that the Respondents,aswell as ParkConstruction Company,an individual signatory, enteredinto an unlawful"hot cargo"agreement,called theMemorandum of Understanding,inwhich they agreed toapply the union-security provision in an areawide multi-employer agreement to independent contractors,agreedto pay fringe benefits to a union-management trust fundfor independent contractors,gave the Respondent Unionthe preferential right to refer independent contractors tomembers of the RespondentEmployerAssociation, setwage rates for independent contractorsemployed bymembers of the Respondent Association,and applied totheMemorandum of Understanding a grievance proce-dure that unlawfully permitted self-help.The consolidat-ed complaint also alleges that the Respondent Union en-tered into an illegal no-subcontracting agreement withPark in violation of Section8(e) of the Act,and that itinterpreted a provision in the expired master area agree-ment with Park and other membersof the AGC in sucha manner thatthe Unionwould be able to engage in aworkstoppage to enforce provisions of the agreementthatwere or might otherwisebe valid underthe provi-sions of Section8(e).Theconsolidated complaint also al-leges that the Respondent Union,in fact,engaged in aworkstoppageto enforceno-subcontractingrestrictionsin the Memorandum of Understanding. It further allegesthat,in the course of collective-bargaining negotiationsleading to a new contract,the RespondentUnionillegal-ly demanded a contractual restriction against subcon-tracting that would violate Section8(e) of the Act andthat it threatened to picketemployer members of AGCto obtain such a contract clause.The consolidated com-Employees Union,Local No 221,affiliatedwith International Brother-hood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,AFL-CIO(Teamsters or the Union),inCase 18-CE-44 on July 3, 1980;charge filed against Respondent Teamsters by AGC and Park Construc-tion Company(Park),on April 3,1981, in Case 18-CB-1134;charge filedagainstRespondent Teamsters by AGC and Park on April 3, 1981, inCase 18-CC-896;charge filed against Respondent Teamsters by AGC onApril 22,1981, in Case 18-CC-898; charge filed against RespondentTeamsters by Park in Case 18-CE-47 on April 22, 1981.Consolidated complaint issued by the Regional Director for Region 18against Respondent AGC and Respondent Teamsters on April 30, 1981,RespondentTeamsters' answer filed on May 19, 1981, RespondentAGC's answer filed on May 29,1981, case heard before me in Minneapo-lis,Minnesota,on December 1-4, 1981, and January 18-25, 1982,briefsfiledwith me on or before April 30, 1982.2 Respondents admit,and I find,that, during calendar year 1980, em-ployer members of Respondent AGC performed services within the Stateof Minnesota valued in excess of $50,000 and purchased and received attheir facilities in the State of Minnesota directly from points and placeslocated outside the State of Minnesota goods and merchandise valued inexcess of$50,000 At all times material,Park is and has been a Minnesotacorporation that maintains its principal place of business in Minneapolis,Minnesota,where it is engaged in the highway and heavy constructionbusiness as a general contractor.During the course of 1980, Park pur-chased at its Minneapolis,Minnesota place of business directly frompoints and places located outside the State of Minnesota goods and mer-chandise valued in excess of $50,000 Accordingly,both AGC and Parkare, respectively, employers engaged in commerce within the meaning ofSec. 2(2), (6), and(7) of the Act. Respondent Teamsters is a labor organi-zation within the meaning of Sec.2(5) of the Act523plaint alleges that the Respondent Union engaged in anillegal secondaryboycott bythreateningawork stop-page at a Park jobsite and by picketing Park,and, in fact,struck Park during a contract term to obtain a modifica-tion of an existing collective-bargaining agreement. TheUnion maintains that the independenttruckowners-whose status was drawn sharply into issue in this case-are, in fact, the employeesof thevariousAGC memberswho employ them from time to time,and that it waslawful to bring pressureon AGC to bringindependenttruck owners(ITOs)under the union-security provisionsof the collective-bargaining agreementwith AGC mem-bersand otherwise to negotiate terms and conditions ofemploymentwith AGCconcerning such individuals. Re-spondent also denies commissionof anyviolations ofSection 8(b)(4) and 8(b)(3) and asserts that the strike andpicketing of Park waslawful primary activityaimed atenforcing the grievance and arbitration provisions of anexisting collective-bargaining agreement,which agree-ment permitted strikes under certain limited circum-stances during the contract term.3On these conten-tions-and particularly the contentionswith respect tothe status of independent truck owners-the issues herewere drawn.4FINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICESFor many yearsthe highway and heavyconstructionindustry(highway andheavy) in the TwinCities areaand in all of central Minnesota has been dominated bythe two Respondents in this case, the AssociatedGeneralContractorsof Minnesota(and its employer member) andTeamstersLocal 221. AGC has both boundand unboundmembers.5The formerbargaincollectivelywith theTeamsters and other labor organizations on a multiem-ployer basis,while the latter,who are also members ingood standingof AGC,either refuse to participate incollective-bargaining negotiations at all or elect to sign,as individual signatories,one or moreof variouss Certain errors in the transcript have been noted and corrected.4 Several posttrial motions were made to me and are resolved as fol-lows:1.Counsel for Respondent Teamsters have moved that certain data re-lating to the business of Jacobs Trucking Company with RauenhorstConstruction Co., which was obtained following the close of the trial inthis case as a result of a subpoena enforcement proceeding,be admittedinto evidence in this case.Specifically,they request that the data set forthin par 5 of their motion, dated April 30, 1982,be admitted into evidenceThe motion is granted.2Counsel for Respondent Teamsters have also moved to strike the re-buttal testimony of witness Keith Kramer on the ground that such testi-mony was improper rebuttal. The motion is denied However,Idiscreditall the testimony of witness Kramer, both on direct and rebuttal,unlessthe testimony was corroborated,because of admittedly untruthful testi-mony given by Kramer at the hearing (Tr 2264,2294-2295)The 1978-1981 agreement between AGC and the Teamsters involved74 bound AGC members and 64 other members who signed the masteragreement individuallyThe 1981-1984 agreement covered 33 boundAGC members and 15 others who signed individually Park,a chargingparty in this case, is an influential member of AGC but,in recent years,has elected to sign the area agreement with the Teamsters on an individ-ual basisTeamsters Local 221 has in excess of 2000 members,of whom650-700 are employed in the highway and heavy industry Of thisnumber,about 200-250 are unionized ITOs. 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDareawideagreementsthat are worked out by the AGCLabor Relations Committee and the variousunions itrecognizes. Drivers who are engaged in the highway andheavy industry may be conventional employees who op-erate company equipment. They may also be multipletruck owners (MTOs) who drive their own equipment,who employ one or more individuals to drive equipmentowned by the MTOs. The status of ITOs and MTOs liesat the heart of this dispute.For a number of years, MTOs and ITOs were coveredby the terms of the 3-year agreements, which were nego-tiated by the AGC and the Teamsters. The more recentagreements, including the 1978-1981 agreement that wasin effect when the events in this case arose, make only afew references to ITOs. Specifically, they provided thatan employer could hire employees who own their ownequipment or who operateequipmentbelongingto some-one other than the general contractor and that such "em-ployees" would be covered by all the terms and condi-tions of the master agreement, except seniority. Themaster agreement also provided that the rate of rentalfor ITO or MTO equipment was outside its scope.It alsoprovided that general contractors were obliged to payoverload fines imposed on ITOs for exceeding the legalload limits on public highways and, if a contractor failedto pay fringe benefits called for by the agreement, hecould be required to pay the ITOs with two checks, onefor wages and the other for truckrental.Over the years many general contractors, both thosecovered by AGC-Teamstersagreementsas well as thosewho operated strictly ona nonunionor open shop basis,began to hire ITOs through the use of truck brokers.6The names of Jacobs Trucking Company, and its owner,Sy Jacobs, Buesing Brothers Trucking, Inc., and RuckiTrucking Company, figure most prominently in theseproceedings as brokers, although there are other brokerswho perform the same function on a smaller scale in theTwin Cities area. These brokers also subcontract truck-ing jobs, using their own vehicles and their own employ-ees. ITOs are employed strictly on a day-to-day basisand are referred from job to job each day during theconstructionseason.?As more fully describedlater inthis decision, it is the function of the broker to match acontractor'sdaily requirementswith truckers drawnfrom the ranks of ITOs who have requested referrals.For this service, the broker normally charges a commis-sion amountingto 10 percent of the hourly rate paid bythe contractor to the trucker.While at one time almost all ITOs referred to con-struction jobs in the Twin Cities area were Local 221members, the Union began to notice that the number ofunionized truckers in the highway and heavy industrywas in decline,as wasthe number of conventional com-pany drivers, while the number of nonunion drivers uti-lizing the services of truck brokers began toincrease. Itcites severalreasonsfor a decline in the employment of6 In this decision, the term ITOs will henceforth be normally used toinclude MTOs as well since, with rare exception,the same facts and cir-cumstances pertainingto one affect the other' In Minnesota, the constructionseason begins in mid-May andusuallylasts until sometimeinNovember It normally hasabout100 workingdaysunion members generally in this industry. Among themare the winding down of the Federal highway construc-tion program and poor overall economic conditions, aswell as a growing practice on the part of some contrac-tors to hire ITOs rather than to employ company driverson company seniorityliststo drive company equipment.There is some evidence in the record suggesting a beliefon the part of some general contractors that it cheaper inthe long run to employ ITOs than to operate company-owned trucks with company drivers. The specter ofunion membersgetting asmaller piece of a shrinking pieprompted the Respondent Union to take the actions thatgave rise to this case.On August 1, 1979, Holzschuh Truck Leasing Compa-ny filed an 8(b)(4)(A) and (B) charge against Local 221inCase 18-CC-804. In this charge, Holzschuhallegedthat the Union was unlawfully pressuring certain generalcontractors, such as McCrossan, Johnson, and Bel-View,to apply the terms of the master AGC-Teamsters agree-ment to owner-operators (ITOs). Specifically, Holzschuhobjected to the demands by the Union that ITOs, whoare hired on a daily basis to supplement an employer'sregular cadre of company drivers, be brought under theprovisions of the sameunion-securityclause that appliesto company drivers. This case (referred to here as theHolzschuhcase),was referred by the Regional Office totheDivision of Advice (Advice) in the Office of theGeneral Counsel in Washington, D.C., for a determina-tionwhether to issue an unfair labor practice complaint.On or about November 29, 1979, Advice notified theRegional Office that this charge (and others which hadbeen filedalleging essentiallythe same thing) should bedismissed because, in the view of Advice, ITOs wereemployees, not independent contractors, so the activityabout which Holzschuh complained was simply lawfulprimary activity aimed atorganizingthe unorganized orat enforcing the provisions of theunion-securityclause.The dismissal of the charge in the Holzschuhcase wasappealed by Holzschuh to the Office of the GeneralCounsel and was reviewed a second time, on this occa-sion by the Office of Appeals (Appeals). By memo datedMarch 26, 1980, Appeals took thesame position as didAdvice and directed the Regional Directorto dismiss thepending charge. Thus, for the secondtime ina period of6 months, the General Counsel of the Board determinedthat the owner-operators, whosestatus is in question inthiscase,were employees concerning whom certainpressuresmight lawfully be exerted by the Union be-cause the pressures were primary in character.Armed with this official determination concerning thestatus of ITOs, Respondent Teamsters began to take cer-tain actions about which the General Counsel now com-plains. It wrote letters to several leading contractors whohad been employingnonunionITOs referred by brokers.Itobjected to the fact that these contractors had beenemploying individuals who were not members of theUnion in violation of the union-securityclause in themasteragreement and further objected to the fact thatthese contractors had not been making payments to thehealth and welfare and retirement funds for the nonunionITOs they had been employing. The Union threatened ASSOCIATEDGENERAL CONTRACTORSarbitrationto collect fromthe contractors union duesthatwereowed to the Union by thenonunion"employ-ees" they had been using,and to collect fringe benefitpayments that were due under the master agreement forall trucking employees.Althoughthe potential liabilityof the several contractors involved in these claims wasnever actually determined,AGC admitsthat this poten-tial liability,taken together with an official determinationthat ITOswere employees within the meaning of theAct (and presumably within the meaning of the masteragreement),were sufficient incentives to prompt severalleading contractors to enter into negotiationswith theTeamsters,under thewatchful eye of the AGC, respect-ing the terms and conditionsof employment of ITOsduring the1980 construction season.These negotiations ultimatelyled tothe execution of aMemorandum of Understandingon April 25, 1980.8 Sev-eralunboundmembers, including Park, signed thememorandum at later dates.The agreement expressly re-cited that it was being entered into to resolve a disputethat had arisen because of the determinationby Advicethatindependent truck operators and multitruck opera-tors were employees.It extendedto ITOsand drivers forMTOs (who, in many instances,were also the truckowners themselves)the provisions of the union-securityclause in the master agreement. It set fortha further pro-vision that ostensibly gave the Union"equal opportuni-ty" torefer trucks to general contractors but which, infact,gavethe Unionpreference in referring trucks. It ob-ligated contractorsto call the Union first witha requestfor trucks.Only thereaftermight a contractorcall othersourceswhentheUnionwas unabletoprovide thenumberand type of trucksthat were requested.The memorandum obligated all contractors to payfringe benefitsfor all ITO and MTO driversthey mightemploy,regardless of source,and to pay no less than theprevailing rental rates for trucksand drivers for the typeof trucks employed.9 It also released contracting em-ployersfrom liability for union dues and fringefund pay-ments that the Union had claimed were due and owingby virtueof the previous failure of these employers toapply the union-security provisions of the master agree-ment and make fringe fund contributions for truckerswhom they had hired because of the assumption thatsuch individuals were independent contractors.Aftermaking preliminary inquiries among its memberswhether theywished the Union to establish a hiring hall,the Unioninstituted the operation of a referral system forITOsbeginning in the spring of1980.Thisreferral8William Gary,the executive director ofthe AGCand the principalnegotiator of its labor agreements,studiously avoided any official connec-tions with the discussions that took place during the winter of 1979-1980leading up to the signingof theMemorandum of Understanding. He ulti-mately signed the memorandum at the insistence of two prominent mem-bers of theAGC, who weretold by the Teamsters that the Union wouldnot sign the document unless Gary signed,thereby lendingto it the offi-cial approvalof the AGC.9 Union President Paul Bailey sent a memo to union contractorsnotify-ing them that the Union had set up a hiring hall for independents andstating further that the rental rate for the 1980 season would be $29 perhour,plus fringe benefitsHis memo indicated also that theITOs referredby the Union would bill the contractors directly and that a minimum of 4hours work would be required of any contractor who hired a truckthrough the union hiring hall.525system operated actively during the 1980 season and, atthe heightof theseason, referred 30 or more drivers in aworkday. The net effectof the operation of the union re-ferral system was to reduce the business of brokers suchas Jacobs,Buesing,and Rucki.It also had an adverseeconomic impact on nonunion independent truckers, allofwhom were theoretically eligible to be referredthrough the union hall(and in accordance with the rateestablished by Bailey'sMay 9 memorandum)but most ofwhom sought daily employment with general contractorseither through brokers or through direct solicitation. Itshould be noted that the rates normally paid to truckersreferredby brokersdiffered slightly from the rate estab-lished by theUnion.In 1980,the owner of a brokeredtandem dump truck normally charged $30 per hour, ofwhich 10 percent was retainedby the broker.However,no fringe benefits(amounting to $1.30 an hour during1980) were paidby the broker,whereas the union ratewas $29 plus fringes.Moreover, having referred a driverthrough its hall, the Union was then in a position topolice the provision of the union-security clause in themaster agreement,which required membership after theeighth day of employment at a jobsite.Brokers referredboth union members and nonmembers alike without con-cern for membership status.When this system came intofull operation in the summer of 1980, nonunion truckersformed theICTO,an organization having approximately150 members,and filed some of the charges that resultedin the consolidated complaint in this case.10On February11, 1981, the Union and AGC met in thefirst ofseveral negotiating sessions that led up to the exe-cution of the 1981-1984 master agreement.At this time,the ICTOcharges against the Union were pending inAdvice to which theyhad been referredby theRegionalOffice,and the parties to the negotiations were operatingunder an assumption,if not a total agreement,that ITOand MTO driverswere employees within the meaning ofthe Act.The Memorandum of Understanding was still ineffectand would expire of its own terms on April 30, thesame day that the 1978-1981 agreement was shceduled toexpire.The opening session of negotiations in this industrywere described by one participant as a "ha ha"session,during which the parties exchanged proposals, examinedthe demands of the other party in cursory fashion, and ingeneral express to opposing negotiators the thought thatthere is no way that their demandswill be accepted. Thepurpose ofthe firstfew sessions is simply to"sniff out"the other party and determine what it really wants andwhat items among its proposals it may be willing toabandon.Serious negotiating sessions come later as theexpiration date of the old contract draws near and a newconstruction season approaches.There is little doubt that union representatives ada-mantly insisted at the first negotiating meeting on the in-clusion in the forthcoming agreement of language satis-factory toitself respecting ITOs and the subcontractingof work. At thesecond session,held on March 3, 1981,10 During the summerof 1980, the Union did anaggressive job ofchecking construction sites and of insisting to contractors and truckersalike that ITOs employedon those sites carry union cards. 526DECISIONSOF THE NATIONALLABOR RELATIONS BOARDUnion Secretary-Treasurer Chris Van Lith offered man-agement a proposal that stated that"for the preservationof work, there shall be no subcontracting of any workcovered under the classifications of this agreement." Theactual agreement,concluded before the expiration dateof the old contract and formally executed in May 1981,contains no provision forbidding the subcontracting ofwork.The present contract does contain a"union stand-ards"provision governing subcontracted work to be per-formed at the jobsite.11 These provisions were includedbecause,during the time that elapsed between the com-mencement of negotiations and the conclusion of theagreement,theOffice of the General Counsel had re-versed its earlier determination and had concluded thatITOsare, in fact,independent contractors and not em-ployees within the meaning of Section 2(3) of the Act.Hence the Union chose to abandonVan Lith's proposal.On March 23, 1981, Advice notified the RegionalOffice and presumably the parties that,based on a re-vised assessment of the statusof ITOs,itwas authorizingthe issuance of an unfair labor practice complaint on the8(b)(4) and 8(e) chargesfiledin 1980 byICTO andothers.12On receipt of this opinion,counsel for theUnion immediately informed the RegionalOffice and theAGC that the Union would be willing to settle the tem-porary injunction aspect of the proposed 8(b)(4) and 8(e)complaint,but that it would not concede the merits ofthe new Advice determination or admit the commissionof any unfair labor practices.Union counsel also in-formed the Regional Director that Local 221 would notthereafterattempt to enforce the provisions of theMemorandum of Understanding, an agreementwhich atthat point had slightly more than one month to run. Pre-sumably,itsbargaining posture in pending negotiationswas similarly revised,as the results of the bargaining re-flect an attempt to adhere to the theory that ITOs areindependent contractors,not employees.Union President Bailey testified that,during the winterand early spring of 1981,he received calls from severalcompany drivers on the seniority list at Park inquiringabout when they might be called backto work.Bailey11 In addition, the present contract does contain a provision relative tothe involvement of primary contractors in the mediation of disputes aris-ing between its subcontractors and the Union (art. 16) and a section con-cerning ITOs,referred to as individual truck owners(schedule 4). Thelatter section severely modified the provision in the former Memorandumof Understanding concerning referrals,stating only that the Union agreedto continue to referITOs whenrequested and leaving it to employers toutilize this service or not as they chose. Schedule 4 also provides that theUnion reserved the right to request bargaining concerningITOs if andwhen a court of final resort should determine that the Union might law-fully represent them.18 Despite the ponderous size of the record in this overtried case, theAdvice memorandum of March 1981 was not included,so it is not possi-ble to comparewith precision the conflicting determinationsfrom Wash-ington that have given rise to so much mischief in this situation.Presum-ably the brief of the General Counsel follows the revised findings andrationale of the Divisionof Advice.The second decision byAdvice isapparently not based on anything approaching newly discovered evi-dence or on a different factual setting than the one that gave rise to theoriginal determination.The basis foritschange of heart seems to be arevised assessment of the law and an abandonment of any reliance on theholding of the Board inTeamstersLocal982 (Barker Trucking),181NLRB 515 (1970),affg..TeamstersJointCouncil 42 Y. NLRB,450 F.2d1322 (D.C. Cir. 1971),regarding the independent contractor issue.could give them no definitereply.Park is one of theprincipal general contractors in theTwin Citiesarea andan individual signatoryto both themaster agreement andtheMemorandum of Understanding.In recent years,Park had sold a substantial number of its trucks and, as aresult,had permanently laid off a number of its regularcompany drivers.Italso utilizedITOswho were re-ferred to it by Jacobs Trucking Company.On March 16,Bailey sent Business Agent Robert Bon-hoff,who normally services the Park account, to speakwith Richard Carlson,president of Park,concerning themanning ofa forthcomingInterstate94 (1-94) highwayconstruction job on which Park had received a substan-tialdirt-moving contract. Bonhoff asked Carlson if hewas going to man the job with company drivers andCarlsonwas noncommittal.Bonhoff reported back toBailey that he felt that Park was going to subcontract allor part of that job.13Bailey testified that,inMarch 1981,during the sameperiod of time that he was receiving complaints fromPark employees who had not been recalled,he also no-ticed that Park was utilizing ITOs for hauling at severaljobsites,among themtheMetropolitan Airport and twolarge construction sites in downtown Minneapolis atFirst Street and Marquette and at Fourth Street andEleventh Avenue.In light of these complaints and obser-vations made by Bailey,Van Lith,the secretary-treasur-er, sent a telegram to Park claiming that Park was in vio-lation of schedule E of the Memorandum of Understand-ing by utilizing subcontractors to circumvent the inten-tion of the memorandum.Van Lithcharacterized hiscomplaint to Park as a grievance,requested that Parkcontact him to resolve the grievance,and stated that hewould submit the grievance to the State Joint Committeeif itwas not resolved immediately. Van Lith also askedPark in his telegram for a prejob conference concerningwork that Park was scheduled to start on 1-94 neardowntown Minneapolis.When Park made no response toVan Lith's telegram,Bailey sent Park a second telegram,datedMarch 28, stating that he had learned that Parkwas subcontracting work on 1-94 and other projects andthat,pursuant to article 11 of the master agreement,14 hewas referring the matter to the prime contractor to re-solve the dispute.On March 30, Van Lith requested that a meeting beheld to resolve the outstanding dispute with Park. Ameeting was held the following day between Union andPark officials at the office of Park'scounsel.At thismeeting,union counsel asked Park to agree not to sub-13 Carlson testified that they discussed subcontracting to Sy Jacobs andthat Bonhoff told him that, if Jacobs went on the job, there would betrouble.Bonhoff denies any discussion relating to Jacobs and specificallydenied this statement concerning Jacobs. I found Bonhoff to be a truthfulwitness and Carlson to be an unreliable one, so I credit Bonhoffs denial.14 Art.II of the 1978-1981 agreement,entitled"subcontractor," pro-vided:"In the event a subcontractor is involved in a controversy, theUnion shall be obligated to bring it to the attention of the prime contrac-tor.The prime contractor shall have at least 48 hours to attempt a settle-ment of the controversy before a work stoppage is brought about.It shallnot be a violation of this Agreement,including art. 17 (the no-strike, no-lockout provision),if a stoppage of work occurs due to the failure toarrive at an agreement."A similar provision may be found in the currentcontract as part of art 16. ASSOCIATED GENERAL CONTRACTORScontract out any work during the remainder of its exist-ing contract with the Union, which had 30 days left torun. Park declined and on the following day the Unionposted pickets, or "banners," in front of Park's main fa-cility and at several of its jobsites. As a result of thisaction,Park employees employed in several differenttrades stopped work. The picketlineswere maintaineduntilApril 15.On Friday, April 10, Carlson and Bailey had a dinnermeeting at a restaurant known as Little Jack's to discussthe picketing that was still in progress. Bailey com-plained to Park that he was subcontracting work while18 company drivers on the Park seniority list were notworking. He also complained to Carlson that the latterhad broken his word, assertedly given the previous yearin settlement of a grievance, that ITOs would not beused for Saturday work.15 Bailey mentioned to Carlsonthe place where Park was currently using subcontrac-tors.He also suggested that, if Carlson had insufficienttrucks for regular company drivers because of the sale ofcompany trucks that had taken place, Park might leasetrucks for company drivers to operate. He also told Carl-son that he wanted an agreement only for the balance ofthe current contract. Carlson objected to Bailey's sugges-tions and said that he might have to discontinue subcon-tracting.Bailey then gave Carlson the names of someunion ITOs who would be interested in working forPark as ITOs.Carlson told Bailey that he was not going to begin toperform any work on the 1-94 contract for a while untilhe resolved a dispute with some black truckers whowere also picketing Park at the 1-94 project. Bailey thenasked Carlson to drop certain suits and unfair labor prac-tice charges that Park had pending against the Union.Carlson refused the latter request, saying that the issue ofwhether ITOs were independent contractors had to be fi-nally determined.Nothing was resolved at thismeeting.However, onthe following day, Carlson, Van Lith, Bailey, and DuanePrairie, a Park official, met at the Sheraton NortheastHotel. They briefly discussed the status of negotiationsbetweenAGC and the Union, which were then inprogress, before engaging in renewed negotiations con-cerning the picketing of Park projects. The Union de-manded that Park put Teamsters members to work andrefrain from subcontracting work for the remainder ofthe 1978-1981 agreement. It also asked that all civil ac-tions and NLRB charges filed by Park against the Unionbe dropped. Carlson agreed to use Teamstersmembersfor construction jobs other than the 1-94 job but refusedto drop any unfair labor practice charges or civil suits.He mentioned that he actually had two dirt-moving con-tracts on 1-94, one of which was a small job that wasnearly completed, and he would like to finish the smalljob soon. Thismeetingconcluded without anagreement.'S Companydrivers employed under the terms and conditions of themaster agreement must be paid time-and-a-half for Saturday work. How-ever, ITOs arehired at a flat hourly rate,irrespective of the number ofhours a day or days per weektheymay work In 1980, during certainrushjobs, Park had usedITOs forSaturday work and the Union hadgrieved this practice527However, Carlson said that he would be in touch withthe Union early the following week.On April 14, Carlson phoned Van Lith and told himthat he wouldagree to usecompany drivers on the threeconstruction projects that were currently in progress andwould alsouse companydriverson the small 1-94 job,which wasnearingcompletion, if the Union would with-draw its pickets. Van Lith agreed and pickets were with-drawn the following day.II.ANALYSIS AND CONCLUSIONSA. The Status of ITOs and MTOs as Employees orIndependent ContractorsAll parties have correctly focused on the central issuein this case, and some have gone so far as to say that thecharges here were filed in order to obtain a final andbinding determination of that issue. In my opinion, theITOs and MTOs involved in this proceeding are not em-ployees within the meaning of Section 2(3) of the Na-tionalLabor Relations Act. They are independent con-tractors and they are clearly so. No other conclusion ispossible either under the case law as it has developed tothis time or under the ponderous amount of evidence onthis point, which both sides have placed in the record inthis proceeding.A brief review of the law indicates that, at one time,the Board, on facts not very dissimilar from those foundin this case, concluded that dumptruck operators whohaul material to and from construction sites are employ-ees of the contractors for whom they worked and thatdisputes arising between unions and general contractorsinvolving such dump truck operators are primary incharacter.Teamsters Local 982 (Barker Trucking),supra.This determination was upheld in 1971 by the District ofColumbia Circuit" e andserves as the principal basis, ifnot the only basis, for the Union's contention that ITOsandMTOs are employees and that its disputes withAGC and Park are primary in character.Following theBarker Truckingcase, the Board ren-dered asimilar decision regarding the statusof dump-truck operatorsin Associated General Contractors of Cali-fornia,201NLRB 311 (1973). However, that decisionwas reversed by the Ninth Circuit, which concluded thatdumptruck operators are in fact independent contrac-tors. t'The Board accepted the remand of that decisionand acceded to the Ninth Circuit's determination, butonly as the law of that particular case.Associated GeneralContractors of California,239 NLRB 686 (1978).However, in a subsequent decision, the Board went farbeyond accepting the Ninth Circuit's rulingin the firstCalifornia dumptruckcase asthe law of that particularcase and adopted the Ninth Circuit's rationale as its own,thereby effectively abandoning theBarker Truckinghold-ing mentioned above. InTeamsters Local36(CaliforniaDump Truck),249 NLRB 386 (1980), another case aris-ing insouthern California, the Board concluded thatdumptruck operators are in truth and fact independent16 Teamsters Joint Council 42 Y. NLRB,supra.'7 Associated General Contractors of California v. NLRB,564 F.2d 271(9th Cir. 1977). 528DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcontractors,not employees,and that pressures brought tobear by unions to bring them under the terms and condi-tions of collective-bargaining agreements are secondaryin character.Apparently,theDistrictof Columbia Cir-cuit also abandoned its ownBarker Truckingdecision, in-asmuch as that court upheld the Board's determination inTeamsters Local36 and also concluded that dumptruckoperators are independent contractors.' 8The evidence in this case in no way differentiatesITOs and MTOs in the Twin Citiesarea from dumptruckoperators in southern California. A great deal of effortwas expended to distinguish ITOs and MTOs employedby AGC members from those employed bynonunioncontractors but no significant distinctions emerged. Theevidence submitted by all parties on the independentcontractor issue was similar,if not identical,and differed,if at all,inmatters of emphasis and detail rather than indispositive substance. Respondent Union would have theBoard concentrate almost exclusively on the jobsite ac-tivity of truckdrivers, where there is a marked similarityin the routine followed by drivers who are conventionalemployees, and ITOs and MTOs, who are not. However,the courts have repeatedly stated that"the total factualcontext"and "all the incidentsof therelationshipmustbe assessed and weighed, with no one factor being deci-sive."NLRB v. United Insurance Co.,390 U.S. 254, 258(1968);AssociatedGeneral Contractors of California v.NLRB,supra;Democratic Union Organizing CommitteeLocal 777 Y. NLRB,603 F.2d 862 (D.C. Cir. 1979);TeamstersLocal 36,supra.If we avoid the temptation toengage in tunnel vision and look at the manner in whichITOs (andMTOs)engage in business throughout theentire course of their operations, their status as independ-ent contractors becomes well defined.Conventional company drivers are employed at a fixedhourlywage which, in the case of the employees ofAGC contractors,is set forthby 3-yearwritten contractswhich establish not only basic wages(and stated yearlyincreases) but fringe benefit payments as well. Such driv-ers are entitled to time-and-a-half for Saturday work andfor all work in excess of 8 hours in any one day. Thetrucksthey driveare entitled to the companies theywork for and the cost of operating and maintaining thosetrucks is borne entirely by their employers. In a normalday's work,company drivers report to their employer'sprincipal place of business, are dispatched to a jobsite orjobsites,and return to the employer's shop or garage, re-gardless of how long it takes them to drive to the con-struction site, the quarry, or the batch plant from which,or to which,theyare expected to haul materials. Theonly responsibility exercised by a company driver is tooperate his employer's equipment in a safe and sensiblemanner,to engageinfirst-linemaintenance such aschecking the gas,the oil, and the tires, and possibly tohose down the vehicle when it becomesvery dirty orcaked with materials that have been hauled. A companydriver bears no out-of-pocket cost for any aspect of theoperation of the vehicle,except perhaps for a speedingticket if he violates state law when driving on a public18TeamstersLocal 36 Y. NLRB,669 F.2d 759(D.C. Cir.1981).highway. As one ITO witness put it, a company driverhas nothing invested ina job but his lunchbox.ITOsown their own trucks and bear the entire entre-preneurialriskwhichisincident to such ownership.They select the year, model, and condition of the trucksthey buy,finance the purchase of the trucks and anyequipment used in connection with the operation of thetrucks, and dispose of their trucks at their sole discretion,retaining any proceeds they might be able to derive fromthe sale.The entire cost of operation is borne by theITOs,who purchase all gas, oil, lubricants, antifreeze,and similar items involved in routine operation. Theypay the cost of all maintenance and repairs,ts other thanfor damage to their vehicles that can be directly attribut-able to a general contractor in such a manner that thecontractor would be civilly liable if he did not furnishrepairs in kind.ITOsare paid only from the time theyarrive at the jobsite and only until they leave the jobsite(or dumpsite), regardless of how far they may have tocome in order to start work.The hourly fees earned byITOs cover both their services in driving their trucksand the total cost of maintenance and operation of thetrucks. It is a constant fee, regardless of the number ofhours employed in any one day or in any week.Becausethis rate is the same regardless of the difficulty of a par-ticular job, the net earnings of ITOs vary considerablyfrom job to job even though the hourly rate does notchange,because the hauling distance,the road grades en-countered, the type of material being hauled,and otherexternal conditions can greatly affect the cost per mile ofoperating a vehicle.No such entrepreneurial risk is borneby company drivers, whose compensation is the same re-gardless of how easy or how difficult a given haul maybe.The hourly rate paid to ITOs normally remains thesame throughout a construction season and is generallyset by the brokers who refer the ITOs on the basis ofwhat they estimate the traffic will bear. It is never estab-lished by written contract.Indeed,the daily hauling ar-rangement between contractors and ITOs is generally anoral one which is concluded by the broker making thereferral.As a result, the first inquiry which a prudentITO makes when offered a referral is the rate to be paidand the nature of the items to be hauled.However, ITOscan and have gone directly to contractors to bid forwork at less than the going rate and some have eventried to obtain work for more than the going rate. In adepressed market, the latter is difficult to do,althoughthe former is not at all unusual. Hauling jobs undertakenby ITOs arenot always quoted on an hourly basis, and itis not unusual for a contractorto hire ITOson a ton-mileor load basis.The relationship between a contractor and a conven-tional company driver is an ongoing one.Construction19 There is evidence in the record that, from time to time,a contractoror his employees may give anITO on ajob some gas or oil,or may lendhim a toolfor a quickrepairjob. This is simplya matter of a small ac-commodation based on friendshipor "first aid" for atruck.Any signifi-cant repairs are handledby ITOs at theirexpense, and breakdowns ofITO trucksfor any significant periods of time result in a deduction in thecompensation ultimately paid. ASSOCIATED GENERAL CONTRACTORSwork is seasonal and many employees are laid off at theend of the year.However,the master agreements haveclear and detailed provisions for individual company se-niority rosters and for the recall of laid-off drivers at thebeginning of a new season.One witnessfor theRespond-ent Uniontestified that he worked35 yearsfor the samecontractorand is now retiredfrom that firm. ITOs workstrictly on a day-to-day basis,even on long-term jobswhere prospects are good for employment lasting severalweeks.They neveraccrue seniority and the masteragreement is explicit on this point.Most contractorsemploy ITOsonly as a supplement to their regular cadreof company drivers so,even if a particular job is longterm in character,the natureof the contractors' otherbusiness may dictate that companydrivers beassigned tothat site each day in fluctuating numbers. ITOs get whatwork isleftover.Accordingly,at or nearthe end ofeach day anITO calls the brokerwho dispached himand asks forwork the following day. The broker mayrefer himback to thesame job,to another job for an-other contractor,or not at all. If an ITO should ask thecontractor's job superintendentforwork thefollowingday, thesuperintendentwill normally refer him to hisbroker,who dispatches ITOs to jobsitesdepending onthe calls he has received from all of his customers. Con-versely,if a contractor who normally does business witha brokerdesiresITOs the followingday, he must make adaily request,stating the number and kind of trucks de-sired and the locationtowhich they should be dis-patched.Normally, an order ofthis kind isplaced onlyas to quantity and qualityof vehiclesdesired,withoutreferenceto the namesof the owners or drivers of thevehicles.From these orders,dispatches are then made.20For hispart, if anITO doesnot desireto work on agiven day,he does not need to askfor time off. Hesimply refrains from callinga broker onthe preceedingafternoon and is not dispatched.ITOs are free to workfor one or more brokers during thesame season and fre-quently do so. They arealso free tosolicit jobs directlyfrom contractors.SomeITOs advertise,either in localpapers, the yellow pagesof the phone book, or over theradio,and obtain work in that manner from the generalpublic.The terms of any suchemployment are necessari-ly set by the ITO and hiscustomer at the time the en-gagement is agreed on.Company drivers are paid periodically by checkswhich remit to each employee the amounts whichremain after taxes and social security payments are de-ducted.Union dues are frequentychecked offin additionto deductions requiredby law. ITOs who are referred bybrokers are not paid by the contractorsat all but by thebroker,who in turn bills the contractor.ITOs prepareperiodic statements and bill theirbroker,attaching totheir statements daily timecards signed by job superin-tendents as evidenceof the fact that they have workedthe time whichis set forthin the billing.These cards areultimately transmittedby the brokerto the contractor20 Inthe case of an MTO, the owner of the vehicle may be the personwho is referred to the contractor but the vehicle may arrive at the jobsitedriven by someone other than the owner who has been hired by the con-tractor to drive for that day. Such substitution of drivers is normally nota basis for rejecting the job referral by the general contractor.529with the broker's weekly ormonthly invoice,which willnormally contain billings for the servicesof severalITOs. The contractor then pays the broker who pays theITO afterdeducting the brokerage commission,althoughsuch paymentsdo not necessarilytake place in thisorder.The brokeris responsible for payingthe ITO re-gardlessof whetherhe is paid or when he is paid by thegeneralcontractor.In a depressedeconomy,contractorsare frequentlyslow to pay,while others follow thispolicy regardless of general business conditions. One ofthe substantial benefitsof referral by a broker,ratherthan employmentthrough directsolicitation,is-that. theITO is assuredof payment with reasonable promptness.When referred by a broker,if the contractor never pays,it isthe broker, not the ITO, who absorbs the loss. Thisfeature of commercial life in the highway and heavyconstruction industry has been experienced from time totime byseveral ofthe brokersinvolved in this litigation,who have paiddriverswhile not beingpaid by the con-tractor to whom the driverwas referred.In the firstCaliforniadumptruck case discussedabove, the respond-ent union therein claimed that owner operators were em-ployeesof the brokerswho dispatched them,not em-ployees ofthe contractors who were ultimately responsi-ble for payment.In this case,theRespondent Unionmaintainsthat ITOsare employees of the contractors,not employeesof the brokers.In light of the standardpayment arrangements between and among these parties,there iseven less basis for finding an employment rela-tionship here thanthere wasin the Californiacase, sincethatmost fundamental of all employment factors,namely,payment by employer toemployee, is totallymissing here,except whenthe job is directly solicitedand the contractorisdirectly billed by the ITO. Thelatter arrangementoccurs onlyin a minority of cases.In any one summer,an ITO whoisregularly em-ployed will work for severalcontractors.Indeed, he maywork for severalcontractors even in the course of asingleweekor during thecourse of a single day, if thefirst job to which heis referred finishes and the brokerwho refers him is able to findwork withanother con-tractor tocomplete theday. An ITOis free to reject ajob when offered or to drive off the jobafter he arrives.Depending on the availabilityof other workand the sizeof hisbank account,an ITO mayleave a job abruptly inthe middleof the day if the jobinvolves hauling of mate-rialother than the kind which was represented to himwhen he agreed to the referral,or if a contractor's em-ployee is abusing the ITOs equipment in the course ofloading.2 tNo such option is open to a company employ-ee,who risks seriousdiscipline for leaving a job withoutpermission.On the otherhand,a company employeewould simply not be inclined to leave for the reasonswhich normallyprompt anITO to removehis equip-ment.On rare occasions,a contractor may have reason toask anITO to leavea jobsite. Except in emergency situa-21 All witnessesseem to agree thatheavy concrete chunksmake theleast desirable loads because theycan easilydamage theequipment,eitherduringloading or hauling,and becausethe weight of concrete adds togasoline consumptionand generalwearand tear onthe vehicle. 530DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtions,a contractorwill normally vent hisdispleasurewith an ITO directlyto thebroker who referred himrather thanto the ITO and will ask the brokerthat theITO not be referredagain.The principal source of con-tractor displeasurewith ITOsrunsto the nature of theequipmentfurnished,not to thedriving performance ofthe ITO. Likewise, an ITO referred by a broker willnormally take up any disagreementwith a contractorfirstwith the brokerand ask thebroker tostraighten outthe problemwith thecontractor.When theconstructionseason is in full swing,a busy brokeror his associate willvisit jobsites frequently,both tocement relations withgeneral contractors and to iron out any disputes that mayhave arisenwith ITOs. Few such disputes do arise sinceITOs are rarelyon the same jobsitefor lengthy periodsof time and experiencedbrokers know, prior to referral,which ITOs do not work well with whichcontractors.At the jobsiteand during the actual hauling operation,ITOsmust follow the same regimen as a companydriver,and it is becauseof this similarity of activity thatthe RespondentUnion arguesthat both are employees ofthe same employer.However,these similarities are ne-cessitatedby the factsand circumstancesof the job, notbecause of the relationship that hasbeen established be-tween theITOsand the contractors.Both ITOs andcompany drivers normally arrive at the job at or aboutthe same time,line up in the same line tobe loaded or todump materialsobtained from another site, and driveover thesame routesto thesame dumpsite. In the courseof performingthese duties,bothcompany drivers andITOs are subject tothe directionsof the contractor's jobsuperintendent, the company loader,the dumpsite fore-man, or the grader, and both aresubject to companysafety regulations.At a jobsiteinvolving a mixed assort-ment ofcompany drivers and ITOs,it is difficult to seehow the operation could proceed efficientlyin any othermanner.However, the fact that ITOs must take instruc-tions from their customers should not serve to convert arelationship which began-and will end-at arm's lengthinto somethingdifferent than whatitstartedout to be.Accordingly, in light of all the factorsdiscussed above, Iconclude that ITOsand MIOs are independentcontrac-tors.B. TheMemorandumof UnderstandingThe GeneralCounsel asserts that the Memorandum ofUnderstanding concludedby the Respondent AGC andthe RespondentUnion in 1980violates Section 8(e) ofthe Act forseveral reasons enumeratedin theconsolidat-ed complaint.For its part, theRespondentUnion con-tends that at all timesthe actions it took, including thenegotiation and executionof theMemorandumof Under-standing,were geared to preservingjob opportunities foritsmembers who are employeesof AGC contractors.Accordingly, the Unionargues itseffortswere protectedby the workpreservation exception to Section8(b)(4)and 8(e) of the Act which was judicially created by theSupreme CourtdecisioninWoodwork Mfrs v. NLRB,386 U.S. 612 (1967). InWoodwork Mfrs.,the SupremeCourt, relying heavily on the legislative history ratherthan the languageof Section8(e) and 8(b)(4), held that arefusal byemployees to handle theproducts of other em-ployees-an act ostensiblyoutlawed bythe literal lan-guage in theabove-cited sectionsof the Act-is permissi-ble when the refusal is prompted by a desire to preservethe traditional job opportunities of striking(or boycott-ing) employees,because such a refusal is primary incharacter and is directed principally at the relationshipbetween these employees and theirown employer. Thefrequently quoted language of the decision which seeksto differentiatea primary from a secondary boycott in awork-preservation situation is stated as follows inWood-work Mfrs.,supra at 644-645.The determination whether the "will not handle"sentence of Rule 17 (of the challenged work rules)and its enforcement violated § 8(e) and § 8(b)(4)(B)cannot be made without an inquiry into whether,underallthesurroundingcircumstances,theUnion's objective was preservation of work for [theprimary employer's] employees, or whether theagreements and boycott were tactically calculatedto satisfy union objectives elsewhere.Were thelatter the case . . . the boycotting employer wouldbe a neutral bystander and the agreement or boy-cottwould, within the intent of Congress, becomesecondary. There need not be an actual dispute withthe boycotted employer . . . for the activity to fallwithin this category so long as the tactical object ofthe agreement and its maintenance is that employer,or benefits to other than the boycotting employeesor other employees of the primary employer, thusmaking the agreement or boycott secondary in itsaim. The touchstone is whether the agreement or itsmaintenance is addressed to the labor relations ofthe contracting employervis-a-vishis own employ-ees.This will not always be a simple test to apply.But "[h]owever difficult the drawing of lines morenicethan obvious, the statute compels the task."Despite restrictionson a literal reading of the statuteenjoinedby the Supreme Court, the statutorylanguagein question has been usedto defineviolationsof the Actin certainstylizedsituationswithout any additional find-ings of motive, object,or surrounding circumstances,even in the face of a work preservation claim. A con-tract between a labor organization and an employer,which requires the latterto treat independentcontractorsas employeesand apply tothem the terms and conditionsof a collective-bargaining agreement designedto be ap-plicable only to statutory employees,isa violation ofSection 8(e) of the Act,and work preservation is no de-fense to such tactics.TeamstersLocal36, supra;Team-sters Local 814 (Santini Bros),223 NLRB 752, enfd. 546F.2d 989 (D.C. Cir. 1976);Retail Clerks Local 1288 v.NLRB,390 F.2d 858(D.C. Cir. 1968);Musicians Local802 (Huntington Town House),225NLRB 559 (1976).The net effectof such agreementsnormallyis to requireindependentcontractors to abide bythe union-securityprovisionsof the primaryagreement and to becomeunionmemberswithin 30 days after employment (orwithin 8 days in the building and construction industry).The Memorandum of Understandingat issue in this casecontained a conventional union-securityclause tailored( ASSOCIATED GENERAL CONTRACTORSto the building and construction industry and required,by itsterms, all independent contractorshired by AGCmembers to become union members after working on ajob for 8 days. The clausein question violated Section8(e) and theUnion's effort toobtain that clause violatedSection 8(b)(4)(ii)(A) and (B) of the Act.22The Memorandumof Understandingrequired signato-ry employeesto pay to thejoint trustees who administerthe pension and the health and welfare benefit funds thesamehourlycontributionthat theyare obligated to makefor bargaining unit employees.Thereis no evidence thatunion membership is a requirement for eligibility to par-ticipate in these funds, and there is uncontradicted testi-mony thatany trucker can draw benefits from the fundso long as he meetsthe uniformrequirementof workinga stated numberof hoursduring a calendarquarter forcontributing employers.Itappears,therefore,that thisprovision in the Memorandum of Understandingdefinesa primary obligationbetween theUnion andAGC mem-bers, to whichindependent contractorsare third-partybeneficiaries.Whether aunion may lawfully insist to im-passe thatcontributionsbe made to fringebenefit fundson behalf of individuals who are not members ofthe bar-gaining unit is not an issuebeforethe Board in this case.Whatis at issue is whether the obligation that was under-taken between the partiesto thememorandum in this re-spect wasprimaryor secondary in character. I concludethat the obligation in question is primary in characterand, therefore,the contract provision coveringsuch pay-ments doesnot offendSection 8(e) or 8(b)(4) of the Act.Accordingly,Iwould dismiss as muchof theconsolidat-ed complaintthatalleges a violation respcting this por-tion of the memorandum.The GeneralCounsel attacksthe ITO referral provi-sion in the memorandum as violativeof the Actand citesas authoritythe Board decision inTeamstersLocal 36(CaliforniaDump Truck),supra.23 In the contract, theparties agreed to an "equalopportunity" clause whichdid not live up to its billing because itrequiredAGCmembers to give preferential status to the union hiringhall.When in needof ITOs, an AGC member was re-quired first to call the union hall and then to seek ITOs22 The parties to this proceeding can take nobenefit fromthe con-struction industry proviso to Sec 8(e) of the Act,which sanctions unionsignatory provisions in a primary contract covering work done at a con-struction site. It has been consistently held that on-site work,qualifyingfor protection under the proviso,does not extend to bringing materials toor from ajobsite.Teamsters Joint Council 42 (California Dump Truck),248 NLRB808 (1980);Teamsters Local89, 254 NLRB783 (1981). 1 donot read the recent Supreme Court decision relating to the ambit of theconstruction industry proviso as affecting previous Board decisions ex-cluding hauling to and from jobsites from the shelterof the provisoCar-penters Local 944 (Woelke & Romero Framing),239 NLRB 241 (1978),affd. in part sub nom.Woelke & Romero Framing v. NLRB,456 U.S. 645(1982)23 I do not regard the contract clause litigatedinTeamsters Local 36tobe apposite to the provision at issue in this case.In the secondCaliforniadumptruck case,the contract required owner-operators to undergo aclearance procedure at the union office after reporting tothe jobsite. TheBoard found the clause to be bad but,unlike the administrative lawjudge, did not regard it as illegal per se but illegal only because surround-ing circumstances in the case demonstrated that it was aimed at further-ing general union objectives and regulating labor policies of employersother than those who were parties to the agreementTeamsters Local36,supra at fn 1.531from some other sourceif the Union wasunable tofill itsrequirements.If the referral clause in question trulyspelled out an"equalopportunity"procedure,placingthe Unionon the same footing as Jacobs, Rucki, Buest-ing,andother truck brokers,a convincing argumentmight be madethat theprovision complied with the law.However,this provision granted preferential status to theUnion and had directsecondaryconsequences. It wasnot addressedto thelabor relations of contracting em-ployersand their own employees but was,to borrow aphrase, "tactically calculatedto satisfyunionobjectiveselsewhere."Woodwork Mfrs,supra at 644 fn. 23.The Unionwas interested in securingwork not onlyfor its employee membersbut fora large number ofunionizedITOswho sought and utilizedthe services ofthe union referral service.Despitethe fact that thisgroupof ITOs carriedunion cards,theywere still inde-pendent contractors.Bailey championed the interest ofthis groupof ITOs,whose number was estimated at be-tween200 and 250.He gave the names and addresses ofseveralof these ITOsto contractors and specificallyasked contractors to call them in preference to otherITOs.Many contractors,such asAmesConstructionCompany, Park,and Bolander and Sons ConstructionCompany,had established relationshipswith brokerssuch as Rucki and Jacobs and normally called these bro-kers rather thantheUnion for ITOswhen the needarose.The ITOswho were referredby these brokersmight be union members, they mightbe partof a largecategoryof nonunion truckers who now make up theICTO, or theymight be unaffiliated with any organiza-tion.The requirementto callthe Union first necessarilydisruptedthe relationshipwiththese brokers.During thesummer of,1980,Bailey,Van Lith,and other unionagents regularly visited jobsitesof AGC members topolice theterms of the memorandum.Theyinsisted theITOsfound on thesejobs join the Union and theyinsist-ed that the referral provision of the memorandum be ob-served by AGC members. In short, the referralprovisiondrawn into questionby theGeneral Counsel was an in-strumentality that was beingutilized by the Union to seeto it that its members received preferential hiring overITOsreferred by commercialbrokers.As a necessaryand forseeable consequence,the jobopportunities ofotherindependent contractors,who might be employedby an AGCcontractoronly after the Union's referral listwas exhausted,were clearlydiminished.Moreover, con-tractors ceased doing businesswithcommercial brokersto the degree and extentthat theywere formerly accus-tomed to doing business.It is clearthat one of the objec-tives ofthispreferencewas to assist the Union in itseffort to organize all independent contractors and bringthem into the Unionfold.Accordingly,the referralclause in question violates Section 8(e) and the Unioneffort tosecure the clause violated Section8(b)(4)(ii)(A)and (B).The GeneralCounsel attacks another provision of thememorandum, claiming that,by referenceor tie-in link-ing the memorandumwithcertain provisions of the1978-1981master agreement between the Union andAGC, anotherwise neutral or valid undertaking became 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDviolative of Section 8(e) because it permitted self-help oreconomicaction as a meansof enforcement.His argu-ment in this regard is somewhat murky.It iswell settledthat, although the union may employ coercive means toobtain a no-subcontracting agreement in the constructionindustry, it may not employ coercivemeansto enforcesuch an agreement. Any contractual provisions that au-thorize or approve self-helpas a meansof enforcingvalid no-subcontracting agreements are illegalPaintersLocal 48 Y. NLRB,328 F.2d 534 (D.C. Cir. 1964);Team-sters Local 89 (McKee, Inc.),254 NLRB 783 (1981), andcases cited in fns. 15 and 16.It is equally well settled that if a clause in a contract isambiguous, the Board will not presume unlawfulness.Teamsters Local 982 (Barker Trucking),supra. The merefact thata unionsignatory has taken a positionassertingan unlawful interpretation of a clause does not make theclause unlawful unless the employer who is a signatoryto the agreement accedes to the Union's unlawful con-struction.Teamsters Local89, supra. The General Coun-selmakes no contention that any unlawful interpretationplaced on the memorandum by the Union is likewise theconstruction given to it by AGC. The record establishesno agreement by the Respondent AGC to any unlawfulor arguably unlawful interpretations placed on thememorandumby the Respondent Union. The memoran-dum provides that:No other terms or provisions of the collectivebargainingagreementshall apply to any ITO's ordrivers formulti-truckowners, except that thegrievance arbitration procedure as set forth in Arti-cle XII of the current Highway and Heavy collec-tive bargainingagreementshall apply to any differ-ences or disputes concerning the interpretation orapplication of the provisions of this memorandum ofUnderstanding.The memorandum does not key into its provisions inarticleXI (no-subcontracting) of the 1978-1981 agree-ment nor isthere any reference in the memorandum toschedule H, subparagraph 6(g) of the agreement, whichpermitsthe Union, under certain circumstances, to strikean employer to collect unpaid fringe benefits or to re-quire the production of records relating to liability forpayment of fringe benefits.24 The above-quoted provi-sion of the memorandum makes reference only to agrievance-arbitration procedure which calls forultimatearbitration before a three-member panel, which includesa neutral arbitrator and provides that the decision of thispanelshall be final. The grievance-arbitration provisionin questionis backed up by the no-strike, no-lockout pro-vision that is found in article XVII of the expired masteragreement, thuseliminatingself-help as a means of en-forcing secondary obligations that are tied into thememorandum.24 Even if such self-help,as authorized by the master agreement, couldsomehow be dovetailed with the provisions of the Memorandum,a strike,authorized by schedule H, subpar.6(g),would be a primary strike if un-dertaken to collect froman AGC memberfringe benefit payments dueand owingbecause ofhours workedby an ITOIfwe interpret the memorandum in accordance withthe plain language of its provisions and do not attempt toread intoits languageother provisions in other agree-mentsthat are nowhere mentioned, there is no basis forfinding that the memorandum calls for self-help, as al-leged.Therefore, the portion of the consolidated com-plaint attacking the reference in the memorandum of arti-cle XII of the expired agreement should be dismissed.C. The Negotiations for the 1981-1984 AgreementAt the outset of the negotiations leading up to the exe-cution of the master agreement that is currently in effect,ITOs and MTOs were presumed to be employees, not in-dependent contractors, because of the rulings on thispoint that the parties had previously received fromAdvice and Appeals. As the Respondent Union pointsout in its brief, there werestillinexistence a largenumber of individuals in the bargaining unit covered bythe negotiations who were employees of AGC contrac-tors by any definition and, despite the pendency of theindependent contractor issue in the Office of the GeneralCounsel, it was for and about these employees that thenegotiations in question were principally being conduct-ed.At the second bargainingsession,Van Lith handed toAGC negotiators a written proposal which read: "Forthe preservation of work, there shall be no subcontract-ing of any work covered under the classifications of thisagreement." As noted, there were no exceptions carvedinto this proposal, either for unionsignatoriesor for sub-contractors observingunionconditions. If adopted, AGCmembers would have been required to performallhaul-ingwork during the ensuing 3 years with companytrucks operated by company drivers, all of whom wereand are employees within themeaningof Section 2(3) ofthe Act.Throughout the history of the industryin central Min-nesota,contractors utilized their own trucks and theirown drivers for hauling work and looked to this sourceof labor first, hiring ITOs only to supplement their ownwork force. However, during busy months ITOs weretraditionallyretainedinlargenumbersbecause thedemand forimmediateperformance of contracts was sogreat and so concentrated that the contractor's regularwork force could not handle the work. Plainly, if VanLith's proposal had been adopted, it would have broughtabout monumentalchanges in the established practices inthe highway and heavy construction industry. Generalcontractors would have been forcedto discontinue usingall ITOs, eitherunionor nonunion, and would have hadtomake do at the height of the season with companydrivers operating company equipment. Presumably this iswhy the proposalin questionwas given such short shrift.However, the fact thata bargainingproposal is extraor-dinary or even radical in its scope and effect does notmean that it violates Section 8(b)(4) or 8(e) of the Act.In industrialsettings,flat and unqualifiedno-subcon-tracting clauses are commonplace features of collective-bargaining negotiations.Far from beingillegal,no-sub-contractingclausesare mandatory subjects of bargaining,and the Supreme Court has so ruled.Fibreboard Paper ASSOCIATED GENERAL CONTRACTORSProducts Corp. v. NLRB,379 U.S. 203 (1964). There doesnot even seem to be a requirement that such a clausecontain,as did VanLith's proposal,a preface that it isdesigned"for the preservationof work."The rationaleoutlined in supportof theFibreboarddecision presumedthismotivation and set it forth as the major premise forthe decision. 25Because the collective-bargaining representative for alarge number of employees employed bythe AGC mem-bers who were parties to the negotiations in question, theUnion was within its rights, if not within the reasonableprospects,in offering a complete and unqualified no-sub-contracting clause to management representatives, andthereforemuch of the consolidated complaint which isdirected at this effort must be dismissed.D. The Dispute with ParkPark is one of the largest AGC contractorsand an in-dividual signatory to the areawide highway and heavyconstruction agreements. At one time, Carlson from Parkwas a member of the AGC labor negotiating committee.Park formerly owned more than 30 trucks and employedconventional unionized employees to drive these vehi-cles. In the years immediately preceding this dispute,Park had sold many of its vehicles and its company se-niority roster had shrunk proportionately as its use ofITOs had increased.In the spring of 1981, Park received a large dirt-moving contract on the 1-94 interstate highway project.Even before the main part of the construction seasonstarted,Park was busy on about three other projects.Meanwhile, laid-off employees were complaining thatthey had notbeencalled back to work and union offi-cialshad observed trucks operating on Park projectswhich did not belong to Park. They determined to bringpressure on Park to change this situation. The pressureultimately resulted in a strike and picketing, which itsought to justify on the basis of two different and mutu-ally inconsistent premises.Van Lith sent Park what might be termed a telegraph-ic grievance, which was followed up by a second tele-graphic grievance sent by Bailey on March 28. Bailey'stelegraminvoked article XI of the masteragreement,which read:In the event a subcontract is involved in a con-troversy, the Union shall be obligated to bring it tothe attention of the prime contractor. The primecontractor shall have at least forty-eight (48) hoursto attempt a settlement of the controversy before awork stoppage is brought about. It shall not be aviolationto thisAgreement, includingArticleXVII, if a stoppage of work occurs due to the fail-ure to arrive atan agreement.At a meeting on April 1 held to resolve this dispute,union counsel asked Park to agree to a no-subcontractingclause for the balance of the agreement. Park refused. Ina later settlement discussion with Park officials, Van Lith25 InFibreboard,the work at issue in the union's contract proposal wasthe farming out of maintenanceworkin a paper mill533and Bailey said they would pull their pickets if Parkwould agree not to subcontract any more trucking workand put their own employees on the jobs which were inprogress. The testimony of Van Lith and Bailey is incon-sistent aswas their position vis-a-vis Park. Van Lith testi-fied that the picketing, which began on April 2, tookplace as a direct result of the failure of the parties toreach an agreement during the meeting of April 1. Hefurther testified that the meeting in question was held toresolve a dispute that had arisen under the existing con-tract between Park and the Union and had nothing to dowith a new contract. He insisted that they were nottrying to add any provisions to the existing contract withPark but were merely enforcing the terms of a contractalready in effect.On the other hand, Bailey stated that the nub of theUnion's dispute with Park was that it did not want Parkto subcontract its work. It wanted Park to agree to hirethe employees on Park's seniority list. He noted thattherewere about 3-1/2 weeks left on theexisting con-tract and testified that the Union was attempting toobtain a no-subcontracting clause with Park for the bal-ance of this contract term.Enforcing the provisions of an existing agreement,either by arbitration or by self-help, proceeds from thepremise that the moving party is entitled to the relief it isseeking under rights conferred by existing contract pro-visions and that the defaulting party is remiss in failing tolive up to obligations it has already agreed to. Seeking toobtain a no-subcontracting clause proceeds from the op-posite premise, namely, that underexistingcontract obli-gations,the employer is free to subcontract work if hechooses but the Union, being unhappy with the freedomof action the employer currently enjoys, wishes to re-strict that right by imposing on the employer additionalcontract obligations which do not currently exist. Theinconsistent allegations in the consolidated complaintsimply mirror the ambivalent stance that the RespondentUnion took in its dealings with Park in March and April1981.As of April 1,1981, Park was contractually free tosubcontract without limitation,inasmuch as the Memo-randum of Understanding had been formallydiscontin-ued and there was no provision in the master agreement,towhich Park adhered, which limited subcontractingbeyond certain minimal requirements applicable to ITOs.The Union's resort to article XI (subcontracting) in themaster agreement to support its contention with Parkwas a sham and apretext designed to provide the Unionwith a colorable excuse for striking Park in the face of ano-strikeclause in itscontract.When it threatened Parkwith strike action and then took the action it threatened,the Union was not enforcing any contractual grievancewhich it had against Park. It was attempting to forcePark to agree to forgo what Park was contractually freeto do on April 1, namely, subcontract work to ITOs on1-94 and the three other jobs which were in progress atthat time.The Respondent Union claims that its threats and itsstrike action were justified by virtue of theWoodworkMfrsrule because it was seeking only to preserve the 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjobs of its employee members who were on Park's se-niority roll but who had not been recalled to work. Thiscontention must fail becausework preservationis not sobroad an umbrella as the Union might wish it to be.Park'sdispatching log, which was introduced into evi-dence,indicates that severalITOshad been dispatchedduring March and that 12 trucks belonging to Sy Jacobshad been dispatched on April 1.Taking Bailey at hisword,several trucks not belonging to Park and necessar-ily belonging to independent truck owners were repeat-edly observed by Bailey and other union members oragents during the month of March immediately preced-ing the threat that was made on March 28.In light ofthis evidence it is clear that one of the Union's principalobjects in moving against Park was to force Park to getrid of these contractors, i.e., to cease doing business withthem and to replace them with his own men.Indeed, anoral agreement to this effect,entered into between Carl-son and Van Lith on or about April 14, ultimatelybrought about and end to the dispute and the picketing.InNortheastern Indiana Building Trades Council (Cent-livreVillage Apartments),148 NLRB 854, 857 (1964), theBoard long ago said:... where,as here,the evidence indicates that anobject ofpicketing, although assertedly directed atobtaining a subcontracting clause valid under theconstruction industry proviso to 8(e), is to cause acessation of business between a neutral general con-tractor and an existing and identified non-union sub-contractor,we shall continue to find a violation ofSection 8(b)(4)(B).to force Parkto enter into an additional understandingnot to subcontractwork duringthe remainder of thecontracton the 1-94 and otherconstructionjobs thatwere thenunderway.No suggestion exists that the re-quired 60-day noticefor termination or modification of acontractwas givenby the Unionin advance of takingthis action.Accordingly, I conclude that, by strikingPark during a contract term to force Park to agree to amodification or addition to this agreement the Respond-ent Union here violatedSection 8(b)(3) of the Act.E. The Liability of Respondent AGCRespondent AGC argues that it should be absolvedfrom any responsibility and legal consequences for enter-ing into the Memorandum of Agreement that it executedon April 25,1980, because it was coerced into doing so.The contention is without merit.It is clearthatAGCsigned the Memorandumreluctantly, but itsreluctance inno way mitigatesits liability under the Act. AGC and itsmembers were not coerced,in the sense of the commonlaw, into signing the memorandum.They received a sub-stantial quidpro quo fortheir undertaking,namely, a re-lease from a large potential liability for payment of duesand fringe benefits that would become due and owing ifITOswere ultimately found to be employees governedby the master agreement.They also boughtlabor peaceduring the 1980 construction season.Accordingly, thereisno reason that the RespondentAGC should not befound to be in parti delicto with the Respondent Unionfor entering into the Memorandum of Understanding inviolation of Section 8(e) of theAct. I so findand con-clude.In this case,the Union cannot even take solace from thecontention that it was seeking an agreement authorizedby the construction industry proviso because,as notedabove,this proviso is inapplicable to hauling to and fromconstruction sites and is limited in its scope to on-site ac-tivity.The efforts directed at Park were in furtheranceof the Union's dispute with Jacobs and the other non-union independent contractors who were doing Park'swork during March and who might be hired thereafter.While these latter contractors were not identified in Bai-ley's testimony by name,they were sufficiently identifiedby class or description to fall within the rule announcedinCentlivre.Accoringly,I conclude that the threats andthe picketing engagedin by theRespondentUnion hereviolated Section 8(b)(4)(i)and (ii)(A) and(B) of the Actand the oral agreement or understanding not to use inde-pendent truckers on certain jobs,concluded by Park andthe Union on or about April 14in settlementof the dis-pute,violated Section 8(e) of the Act.The General Counsel also contends that the strikeagainst Park constituted a violation of Section 8(b)(3) ofthe Act,a contention that would necessarily fail if thestrikewere considered to be merely an effort to enforcethe provisions of an existing agreement between theseparties.At the time the strike commenced,Park and theUnion were parties to a contract that was not due toexpire for another 30 days and contained grievance, arbi-tration,and no-strike provisions that were broad in theirscope. As concluded above,one object of the strike wasCONCLUSIONS OF LAW1.RespondentAssociatedGeneral Contractors of Min-nesota andPark Construction Company areemployersengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.RespondentConstruction,BuildingMaterial, Iceand Coal Drivers,Helpers, and Inside Employees Union,Local 22,affiliatedwithInternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen,and Helpers ofAmerica (the Union)isa labor organization within themeaning of Section 2(5) of the Act.3.By entering into,maintaining,and givingeffect toprovisionsof theMemorandum of Understanding whichapplied to independent truck operators and to multipletruck owners the provisionsof article IV (union security)of the 1978-1981Master Agreementbetween AGC andthe Unionand Park andthe Union,and by agreeing tothe "equal opportunity"clause of the Memorandum ofUnderstanding relating to the referralof ITOs by theUnion, Respondent Union violated Section 8(e)of theAct.4.By entering into,maintaining,and givingeffect tothe provisionsof theMemorandum of Understandingwhich applied to independent truck operators and tomultiple truck owners articleIV (union security) of the1978-1981Master Agreement betweenAGC and theUnion,and by agreeing to the"equal opportunity"clause of the Memorandum of Understanding relating to ASSOCIATED GENERAL CONTRACTORSthe referral of ITOs by the Union,RespondentAssociat-ed General Contractorsof Minnesota violated Section8(e) of the Act.5.By entering into,maintaining, and givingeffect toan oralcontract,understanding,or arrangement withPark ConstructionCompany pursuanttowhich Parkagreed notto subcontract to ITOs thework of haulingmaterialsto or fromcertain construction sites duringApril 1981,Respondent Union violated Section 8(e) ofthe Act.6.By coercing and restrainingAssociatedGeneralContractorsof Minnesota,Park Construction Company,and variousemployers engaged in commerce who aremembersof Associated General Contractorsof Minneso-ta, for thepurpose ofrequiring them to enter into con-tracts,agreements,or understandings,either express orimplied,which violatedthe provisions of Section 8(e) oftheAct,theRespondentUnionviolatedSection8(bx4)(ii)(B) of the Act.7.By threatening to strikePark Construction Compa-ny and by picketingPark Construction Company, withthe object of forcing Park Construction Company tocease doing businesswith Jacobs Trucking Company,Inc.,an employer engaged in commerce within themeaning ofthe Act,and other particular employers en-gaged in commerce within the meaning ofthe Act whowere employed on Park ConstructionCompany jobsitesinMarch andApril 1981,and toforce andrequire saidemployersto becomemembersof theRespondent Union,theRespondentUnion violatedSection 8(b)(4)(i)and(ii)(A) and (B) of the Act.8.All truckdriversand truck maintenance employeesemployed by Park ConstructionCompany inhighwayconstruction and heavy construction in the MetropolitanTwin Citiesarea and in central Minnesota,exclusive ofplant clericals,guards, and supervisors as defined in theAct, constitutea unit appropriatefor purposes of collec-tive bargainingwithin themeaning ofSection 9(b) of theAct.9.At all timesmaterial,the Unionhas been the exclu-sive collective-bargaining representative of the employ-ees of Park ConstructionCompany inthe unit found ap-propriateinConclusionsof Law 8 for the purpose ofcollective bargaining within the meaning of Section 9(a)of the Act.10.By striking to require Park ConstructionCompanyto enter into a revision and modificationof its collective-bargaining agreementwith the Unionduring the term ofsaid contract and without giving the requisite 60-daynotice,the Union violated Section8(b)(3) of the Act.11.The above-recited unfair labor practices have aclose,intimate,and substantialeffectoncommercewithin the meaning of Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondents have committedcertain unfair labor practices,Iwill recommend thatthey be required to cease and desist and to take certainaffirmative actions that are designed to effectuate thepurposes and policies of the Act. ChargingParty ICTOrequests that the Board order a make-whole remedy re-quiring the Respondent Union(but not Respondent535AGC) to compensate any persons or business damagedby its unlawful activities. It requests a remedy that in-cludes reimbursement of dues and fees paid to the Union,loss of profits from businesses stemming from the Re-spondent Union's unlawful activities, and consequentialdamages to any business injured by the RespondentUnion's unlawful activities. The Board has recently re-fused to order such a remedyin an 8(e) case and its re-fusal has been judicially sustained.Teamsters Local 36,249 NLRB 386 (1980), affil. 669 F.2d 759 (D.C. Cir.1981). I am mindful that another circuit court of appealshas remanded a similar case to the Board for further con-sideration of a make-whole remedy in an 8(e) case26 andthat the Supreme Court has recently granted certiorari inthe above-citedTeamsters Local36 case in order to re-solve the conflict between circuit courts on this point.See 50 U.S.L.W. 3908 (1982). My obligation in this deci-sion is to follow the law as it has developed to this pointin time and, in so doing, to apply Board rules unless anduntil they have been set aside by the U.S. SupremeCourt. Acting in accordance with these requirements oflaw, I will not recommend to the Board the remedy re-quested by ICTO.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed27ORDERA. Respondent Construction,BuildingMaterial, Iceand Coal Drivers,Helpers and InsideEmployees Union,Local No. 221, affiliatedwith the International Brother-hood of Teamsters, Chauffeurs,Warehousemen, andHelpers ofAmerica, AFL-CIO,and itsofficers,agents,and representatives shall1.Cease and desist from(a)Enteringinto,maintaining,or givingeffect to theprovisionsof theMemorandum of Understanding thatapplied toindependenttruck ownersand to multipletruck ownersthe provisions of articleIV (union security)of the 1978-1981Master Agreement between the Re-spondentAssociated General Contractorsof Minnesotaand the RespondentUnion andbetweenPark Construc-tion Company and the RespondentUnion,and cease anddesist from entering into,maintaining,or givingeffect tothe "equal opportunity"clause of said Memorandum ofUnderstanding relating tothe referral of ITOs andMTOs by theRespondentUnion,to the extent foundlawful.(b)Entering into, maintaining,or givingeffect to anoral contract,understanding,or arrangementwith ParkConstructionCompany pursuanttowhichPark agreednot to subcontractto ITOs the work of haulingmaterialsto or fromcertain construction sitesduring April 1981 tothe extent found unlawful.26Teamsters3omt Council 42 v. NLRB,671 F.2d 305 (9th Cir.1981).27 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses. 536DECISIONSOF THE NATIONALLABOR RELATIONS BOARD(c)Coercing and restraining AssociatedGeneral Con-tractors of Minnesota,employer membersof AssociatedGeneral Contractors of Minnesota who are engaged incommerce,or Park ConstructionCompany forthe pur-poses of requiring any of them to enter into contracts,agreements,or understandings,either expressed or im-plied,which violate Section 8(e) of the Act.(d) Coercing or restraining Park Construction Compa-ny with theobject offorcing or requiringPark Con-structionCompany tocease doing business with JacobsTruckingCompany,Inc., an employer engaged in com-merce within the meaningof the Act,or other particularemployers who are trucking companies engaged in high-way and heavy construction industry in commercewithin the meaning ofthe Act,who were employed onPark Construction Company jobsites in March and April1981, or to force and require the employers to becomemembersof theRespondent Union.(e) Striking Park ConstructionCompany forthe pur-pose of compellingthe employerto enter into a revisionormodificationof an existing collective-bargainingagreementwith the Unionduring the term of the agree-ment or without giving Park the 60-day notice requiredby the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a) Post at its Minneapolis,Minnesota office and meet-ing hall copies of the attached notice marked"AppendixA."28 Copiesof the notice, on formsprovided by theRegional Director for Region 18, after being signed bytheRespondent'sauthorized representative,shallbeposted bythe Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced,or coveredby anyother material.(b)Notify theRegional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.B.RespondentAssociatedGeneralContractors ofMinnesota and itsofficers,agents, successors,memberorganizations,and theirofficers,agents,successors, andassigns shall1.Cease and desist from entering into,maintaining, orgiving effect to the provisions of the Memorandum ofUnderstanding which applied to independent truck oper-ators and to multiple truck owners the provisions of arti-cle IV (unionsecurity)of the 1978-1981Master Agree-ment between RespondentAGC andRespondent Union,and cease and desist from entering into, maintaining, orgiving effect to the"equal opportunity"clause of theMemorandum of Understanding relating to the referralof ITOs andMTOs by theRespondent Union, to theextent found unlawful.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.28 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."(a)Post at its business office in St.Paul,Minnesota,copies of the attached notice marked"Appendix B."29Copies ofthe notice,on formsprovided by theRegionalDirector for Region 18, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately on receipt and maintainedfor 60consecutive days in conspicuous places includingallplaceswhere notices to members are customarilyposted.Reasonable steps shallbe taken bythe Respond-ent to ensure that the notices are not altered, defaced, orcovered byany other material.(b)Notify theRegional Director in writing within 20days from the dateof thisOrder what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that insofar as the con-solidated complaint alleges matters that have not beenfound to violatethe Act,the said consolidated complaintis dismissed.29 See fn 28,supra.APPENDIX ANOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentTeamstersLocal 221,isposting this notice to complywith an Order of the NationalLaborRelations Board,which was issued after a hearing before an administrativelaw judge in a case in which we were found to have vio-lated certain provisions of the NationalLaborRelationsAct.WE WILL NOTenter into,maintain, or give effect toprovisions of a Memorandum of Understanding with As-sociatedGeneral Contractorsof Minnesota or Park Con-structionCompany whichapplied to independent truckoperators and to multiple truck owners the provisions ofarticle IV (union security) of the 1978-1981MasterAgreement between ourselves and those employers oremployer organizations,and WEWILL NOTenter into,maintain,or give effectto the "equal opportunity"clauseof the Memorandum of Understanding relating to the re-ferralof ITOs and MTOsby this Union,to the extentthat such clauses violate Section 8(e) of the NationalLaborRelations Act.WE WILLNOT enter into, maintain,or give effect to anoral contract,understanding, or arangement with ParkConstruction Company pursuant to which Park agreednot to subcontractto ITOs thework of hauling materialsto or fromcertain construction sites during April 1981 tothe extent such agreement violated Section 8(e) of theAct.WE WILL NOTcoerce or restrain Associated GeneralContractorsof Minnesota,employer members of Associ-atedGeneral Contractors of Minnesota,or Park Con-structionCompany with the object of requiring any ofthem to enter into contracts,agreements,or understand- ASSOCIATED GENERAL CONTRACTORSings, either express or implied, which violate Section 8(e)of the Act.WE WILL NOT coerce or restrain Park ConstructionCompany with the object of forcing or requiring ParkConstructionCompany tocease doing business withJacobs Trucking Company, Inc., or any other particularemployers who are trucking companies engaged in thehighway and heavy construction industry in interstatecommerce, and who were employed on Park jobsites inMarch and April 1981, or to force or require the em-ployers to become members of this Union.WE WILL NOT strike Park Construction Company forthe purpose of compelling Park to enter into a revisionormodificationof an existing collective-bargainingagreement with this Union during the term of the agree-ment without giving Park the 60-day notice required bythe Act.CONSTRUCTION, BUILDING MATERIAL, ICE,AND COAL DRIVERS, HELPERS, ANDINSIDEEMPLOYEES UNION,LOCAL No.221,AFFILIATEDWITH INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN,AND HELPERS OFAMERICA, AFL-CIOAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government537Associated General Contractors of Minnesotaispostingthis notice to comply with an Order of the NationalLaborRelations Board,which was issued after a hearingbefore an administrative law judge in a case in which wewere found to have violated certain provisions of theNational Labor Relations Act.WE WILL NOT enter into, maintain, or give effect toprovisions of a Memorandum of Understanding withTeamsters Local No. 221 which applied to independenttruck and to multiple truck owners the provisions of arti-cle IV (union security) of the 1978-1981 Master Agree-ment between ourselves and TeamstersLocal No. 221,and WE WILL NOT enter into,maintain,or give effect tothe "equal opportunity"clause of the Memorandum ofUnderstanding relating to the referral of ITOs andMTOs by that labororganization,to the extent that suchclauses violate Section 8(e) of the National Labor Rela-tions Act.ASSOCIATED GENERAL CONTRACTORS OFMINNESOTA